Citation Nr: 1205844	
Decision Date: 02/16/12    Archive Date: 02/23/12

DOCKET NO.  04-08 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent, for an acquired psychiatric disorder, to include major depressive disorder and an anxiety disorder, prior to February 1, 2003.

2.  Entitlement to an evaluation in excess of 30 percent, for an acquired psychiatric disorder, to include major depressive disorder and an anxiety disorder, from February 1, 2003 to June 30, 2003.

3  Entitlement to an evaluation in excess of 50 percent, for an acquired psychiatric disorder, to include major depressive disorder and an anxiety disorder, from July 1, 2003 to April 8, 2008.

4.  Entitlement to an evaluation in excess of 50 percent, for an acquired psychiatric disorder, to include major depressive disorder and an anxiety disorder, from April 9, 2008, to the present.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to August 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.


FINDINGS OF FACT

1.  Prior to February 1, 2003, the Veteran's acquired psychiatric disorder was manifested by self-care, normal conversation, depressed mood, anxiety, chronic sleep impairment, and mild memory loss.  This disability was not manifested by flattened affect, circumstantial, circumlocutory, or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short-and long-term memory, impaired judgment, or impaired abstract thinking.

2.  From February 1, 2003, to June 30, 2003, the Veteran's acquired psychiatric disorder was manifested by flattened affect, impairment of memory, impaired judgment, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  This disability was not manifested by obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); or spatial disorientation.

3.  From July 1, 2003 to April 8, 2008, the Veteran's acquired psychiatric disorder was manifested by flattened affect, impairment of memory, impaired judgment, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  This disability was not manifested by obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); or spatial disorientation.

4.  From April 9, 2008, the Veteran's acquired psychiatric disorder is manifested by total occupational and social impairment.


CONCLUSIONS OF LAW

1.  Prior to February 1, 2003, the criteria for an evaluation in excess of 30 percent, for an acquired psychiatric disorder, to include major depressive disorder and an anxiety disorder, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.130, Diagnostic Code (Code) 9434 (2011).

2.  From February 1, 2003 to June 30, 2003, the criteria for an evaluation of 50 percent, but no higher, for an acquired psychiatric disorder, to include major depressive disorder and an anxiety disorder, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.130, Diagnostic Code (Code) 9434 (2011).

3.  From July 1, 2003 to April 8, 2008, the criteria for an evaluation in excess of 50 percent, for an acquired psychiatric disorder, to include major depressive disorder and an anxiety disorder, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.130, Diagnostic Code (Code) 9434 (2011).

4.  From April 9, 2008, the criteria for an evaluation of 100 percent for an acquired psychiatric disorder, to include major depressive disorder and an anxiety disorder, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.130, Diagnostic Code (Code) 9434 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) .  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports a claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that regulations enacted under the VCAA require VA to notify claimants and their representatives of any information that is necessary to substantiate a claim for benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103(a), 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159(b), 3.326(a) (2011).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his possession that pertains to the claim.  (The Board notes that 38 C.F.R. § 3.159 was revised, effective as of May 30, 2008, and several portions of the revisions are pertinent to the claims at issue.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request the claimant to provide any evidence in the claimant's possession that pertains to the claim.)

In November 2001, prior to its adjudication of the claim at issue, the RO provided notice to the Veteran regarding VA's duty to notify and to assist.  See Pelegrini, 18 Vet. App. at 120-21.  A March 2006 letter informed him of the information necessary to establish an effective date or disability rating.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006).

With regard to the duty to assist, the Veteran's service treatment records and available pertinent post-service medical records have been obtained.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Further, records pertaining to the Veteran's receipt of disability benefits from the Social Security Administration, to include disability determinations and medical evidence in support thereof, have been associated with the claims file.  As such, there is no indication that any additional evidence, relevant to the issue prior to August 25, 2009, is available and not part of the record.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  Here, the Veteran was afforded a VA examination in connection with his claim, most recently, on April 9, 2008.  When VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examination results obtained in this case are adequate, as the examination reports are predicated on a reading of pertinent medical records and provide findings relevant to the applicable rating criteria.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination with respect to the issue on appeal has been met.  See 38 C.F.R. § 3.159(c)(4).    

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Increased Ratings

Disability evaluations are based upon the average impairment of earning capacity as contemplated by the schedule for rating disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (2002).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the Veteran.  See 38 C.F.R. § 4.3 (2011). 

VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999).  The Court has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  In this case, the evidence of record does establish additional, distinct time periods (from February 1, 2003 to June 30, 2003; July 1, 2003 to April 8, 2008; and from April 9, 2008 to the present), where the Veteran's service-connected disability has resulted in symptoms that warrant different/additional staged ratings.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with    38 C.F.R. § 4.25 (2011).  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a Veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

Assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case," Butts v. Brown, 5 Vet. App. 532, 538 (1993), and one Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  Any change in Diagnostic Code by a VA adjudicator must, however, be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2011).  When rating a disability of the musculoskeletal system, functional loss due to pain, weakened movement, fatigability, and pain on movement are factors to be considered.  See 38 C.F.R. §§ 4.40, 4.45 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).

In this case, the Veteran's disability has been assigned an evaluation of 30 percent prior to July 1, 2003, and 50 percent, from July 1, 2003, pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9434 [Major depressive disorder] (2011).  The pertinent provisions of 38 C.F.R. § 4.130 relating to rating psychiatric disabilities read in pertinent part as follows: 

Under this schedule, a 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal, due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating  provides for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is provided for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: Suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  

A 100 percent rating is provided for total occupational and social impairment, due to such symptoms as: Gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  See 38 C.F.R. § 4.130 (2011).

The use of the term "such as" in the general rating formula for mental disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  Id.

The Board notes that a Global Assessment of Functioning (GAF) rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).  

With regard to GAF scores, GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  See 38 C.F.R. § 4.130 (incorporating by reference the VA's adoption of the DSM-IV, for rating purposes).  

Following the Veteran's claim for an increased rating, he was afforded a VA examination in December 2001.  At that time, the Veteran reported one prior psychiatric hospitalization.  He retired earlier that year, stating that, on occasions, he was not in control.  He took advantage of a retirement window after working as  math teacher for 27 years.  Since that time, he reported feeling tremulous and anxious.  He stated that he spent a lot of time by himself.  He was casually dressed and groomed.  He was in a wheelchair due to knee pain.  Answers to questions were relevant and coherent, with logical content and no evidence of delusions, hallucinations, or suicidal or homicidal ideation.  He displayed an adequate effect, though his mood was apprehensive and somewhat depressed.  He was oriented to person, place, and time.  Memory and intellectual functioning were adequate.  Though judgment was maintained, insight was very poor.

The examiner stated that the Veteran was competent to handle VA funds, and diagnosed the Veteran with anxiety disorder.  A GAF score of 75-80 was assigned.  See VA examination report, December 2001.

VA outpatient reports from April 2002 and March 2003 each assigned a GAF score of 55.  During each visit, the Veteran was unshaven and adequately dressed.  In April 2002 he noted that he and his wife were separated, but still living in the same house.  He was depressed during each interview.  The Veteran did not display involuntary movements.  Judgment was adequate, and he was oriented to person, place, and time. There was no evidence of hallucinations, delusions, or homicidal or suicidal ideation.  The Veteran was cooperative, and he complained of poor memory in March 2003.

In February 2003, the Veteran was afforded a psychiatric evaluation in conjunction with his claim for SSA benefits.  He complained of feeling nervous and isolated.  He reported being bothered by noises.  He said he was jumpy, and the he avoided crowds and interaction with people so that he would not be offensive towards them.  He stated that he would wake up in the morning with his hands trembling.  He stated that he was unable to work or assume responsibility.  He noted that he was irritable, aggressive, and would get out of control easily.  

The examiner noted that the Veteran had neglected his appearance and personal hygiene.  It was noted that the Veteran did not assist with household duties, did not engage in social activities, and spent most of his time walking around the countryside.  He did not visit anyone and did not receive visitors.  He did not attend church and did not go shopping.  He was able to manage his personal necessities.

On examination, he was cooperative and collaborated with the interview process.  His speech was spontaneous, productive, coherent, logical, and relevant.  There was no evidence of loosening of association of thought derailment.  His mood was anxious, sad, and irritable.  His affect was constricted.  He reported auditory hallucinations (hears his mother working on the dishes).  There were no delusions evident.  There was no suicidal or homicidal ideation.  He was oriented to person, place, and time.  There were no deficits to recent or remote memory, his attention span was slightly diminished, as was his concentration, and his ability to calculate was unimpaired.  Judgment and insight were fair.  He was diagnosed with posttraumatic stress disorder and major mood disorder, depressed, recurrent.  A GAF score of 50-60 was assigned.  See Evaluation, February 1, 2003.

A VA outpatient treatment report, dated August 1, 2003, noted that the Veteran continued to have insomnia and nightmares about Vietnam, and that he had trouble remembering things.  He remembered events from Vietnam which made him anxious and fearful.  He noted that he was living with his wife, but that he was mostly isolated from others.  He was unable to tolerate noises.  He reported a lack of interest in pleasure, as well as thoughts of death.  However, he denied suicidal ideas or plans.  He denied the use of alcohol.

The Veteran was casually dressed.  He was unshaved with poor grooming.  He was cooperative and spontaneous.  During the interview, he was anxious and jittery.  There were no diskinetic movements.  His mood was depressed and his affect was restricted.  He was logical, coherent, and relevant.  He was oriented to place and person, but he had difficulty keeping up with the date and time.  He noted hearing voices, mostly at night.  Insight was poor, and judgment was adequate.  He was diagnosed with major depression with psychosis, anxiety disorder, and alcohol dependence in remission.

The next VA examination contained within the record is dated November 18, 2003.  The examiner noted that the Veteran had been treated for a psychiatric disorder since 1999, currently receiving psychiatric medication, with one prior hospitalization.  He had not been hospitalized for 33 years.  The Veteran stated that he did not have a past history of alcohol or drug abuse, and that he did not drink for the past two years.  

At the time of the interview, the Veteran had been married to his wife for 25 years.  He reported problems in social situations with his wife and his neighbors.  The Veteran reported that he has felt anxiety in the past year, with restlessness, tension, irritability, and insomnia.  He also reported the inability to concentrate.  

On examination, the Veteran was appropriately dressed with good hygiene.  He was cooperative, spontaneous, and established eye contact.  He was alert, aware of the interview situation, and in contact with reality.  There was no evidence of psychomotor retardation or agitation.  There were no tics, tremors, or abnormal involuntary movement.  His thought process was coherent and logical.  There was no disassociation or evidence of disorganized speech.  There was no evidence of delusions or hallucinations.  The Veteran had no phobias, obsessions, panic attacks, or suicidal ideas.  His mood was anxious and irritable.  His affect was broad and appropriate.  He was oriented to person, place, and time.  His memory for recent, remote, and immediate events was intact.  Abstraction capacity was normal, judgment was good, and insight was fair.

The examiner noted that the Veteran's symptomatology was interfering with social and employment functioning.  However, there was no impairment of thought process or communication.  There was no evidence of inappropriate behavior.  The Veteran was able to maintain basic activities of daily living, and he was able to manage his own funds.  The examiner diagnosed the Veteran with generalized anxiety disorder, and a GAF score of 50 was assigned.  See VA examination report, November 2003.

In February 2004, the Veteran complained of difficulty sleeping.  He noted, however, that medications were helping.  He complained of anxiety and nervousness, and noted that he had tremors in his hands.  He was depressed, and he reported flashbacks from Vietnam.  He denied suicidal or homicidal ideation.  He was diagnosed with major depression with psychosis.  That diagnosis was confirmed in April 2004.  His mood was still depressed, and his affect was constricted.  There was still no suicidal or homicidal ideation.  He was still nervous with anxiety.  He demonstrated hand tremors.  His grooming was poor.  The Veteran reported hallucinations (flashbacks).  He was assigned a GAF of 55.  See VA outpatient reports, February 2, 2004; April 2, 2004.

Private treatment reports note a period of hospitalization from August 18, 2004 - August 26, 2004.  The October 2004 Supplemental Statement of the Case noted that the Veteran was referred for hospital treatment due to suicidal ideation.  According to the Veteran, his son died in February 2003, and this was the cause.  He completed treatment without complications.  

From February 2005 to May 2005, VA outpatient reports demonstrate that the Veteran's GAF scores ranged from 45 to 55.

The Veteran was afforded an additional VA examination in July 2005.  The Veteran reported a hospitalization at First Hospital Pan-American during the past year.  He reported continued psychiatric treatment with medication.  There was no impairment of thought process or communication, observed or reported.  There were no delusions, hallucinations, or psychotic symptomatology.  There was no inappropriate behavior reported, and the Veteran was not suicidal or homicidal.  However, he did report having had homicidal and suicidal ideas.  He kept up his personal hygiene and other activities.  He was oriented, and there was no memory loss reported.  He reported being anxious and depressed, as well as sleeping impairment.

The examiner noted that the Veteran was competent to handle VA funds.  The Veteran was diagnosed with generalized anxiety disorder with depressive features, and a GAF score of 50 was assigned.  See VA examination report, July 2005.

In November 2005, the Veteran reported insomnia with nightmares.  He was anxious, with poor grooming.  He was oriented to person, place, and time.  He denied suicidal and homicidal ideation.  He reported auditory hallucinations (hearing voices).  Memory was preserved.  He was diagnosed with major depression, and a GAF score of 50 was assigned.  See VA outpatient report, November 28, 2005.

The Veteran was afforded a VA examination, most recently, in April 2008.  At that time, the Veteran reported current treatment.  He was dissatisfied with the low frequency of sessions.  He suffered from crying spells (2-3 times per week), was sensitive to the deaths of others, and he was affected by news arising from the Iraq war.  He reported limited social activities.  His affect was sad, and he had no energy or enthusiasm to live on a daily basis.  Memories from the Vietnam War occurred less than weekly.  

On examination, the Veteran was disheveled, unkempt, and unshaven.  His speech was unremarkable, attitude was cooperative, affect was normal, and his mood was happy.  His attention was intact.  He was oriented to person, place, and time.  His thought process and content were unremarkable, and he did not report delusions.  He understood the outcome of his behavior.  He was of average intelligence, and he understood that he had a problem.  Sleep impairment was reported due to leg pain.  No hallucinations were reported.  Inappropriate behavior was not noted, nor was obsessive/ritualistic behavior.  The Veteran was able to interpret proverbs appropriately.  Panic attacks were not reported, nor were homicidal or suicidal thoughts.  Impulse control was good, and no episodes of violence were reported.  Remote memory was mildly impaired, though recent and immediate memory were normal.

The examiner stated that the Veteran was able to maintain personal hygiene, and that there were no problems with the activities of daily living.  It was also noted that the Veteran was capable of managing his own funds.  He was diagnosed with major depression, recurrent, chronic without psychotic features, as well as an anxiety disorder.  A GAF score of 58 was assigned.  The examiner also noted that total occupational and social impairment was present, due to the Veteran's mental disorder.

A VA outpatient report from July 2008 noted that the Veteran's sleep was still erratic.  He still suffered from crying spells.  Thinking about young people and the problems related to war affected him and made him sad.  He stated that his brother died two months prior.  He still had fear of noise and of crowded places.  He was well-dressed and groomed.  He was alert and oriented to person, place, and time.  He had no suicidal or homicidal ideation.  He denied auditory hallucinations, but did report flashbacks from Vietnam.  His ability to concentrate on a task was diminished, though his memory was preserved.  Insight was limited, and judgment was adequate.  He was diagnosed with major depression, severe, chronic without psychotic features, as well as an anxiety disorder.  He was assigned a GAF score of 45-50.  See VA outpatient report, July 15, 2008.

Though other evidence of record has been associated with the file, this additional evidence does not demonstrate symptomatology more severe than reports discussed above, for any staged period.

Prior to February 1, 2003, the Veteran meets the criteria for an evaluation of 30 percent.   However, an increased evaluation of 50 percent is not warranted.  The Veteran's symptomatology during this period consistently mirrored that generally associated with a 30 percent evaluation.  For example, the Veteran reported symptoms such as self-care, normal conversation, depressed mood, anxiety, chronic sleep impairment, and mild memory loss.  While the Veteran was not working during this period, he stated that he retired in order to take advantage of a "retirement window."  He noted that his psychiatric disorders created some occupational impairment, but he did not report symptoms as: flattened affect, circumstantial, circumlocutory, or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short-and long-term memory, impaired judgment, or impaired abstract thinking.  

Instead, answers to questions were generally relevant and coherent, with logical content.  Suicidal or homicidal ideation were not demonstrated.  He displayed an adequate effect, though his mood was apprehensive and somewhat depressed.  He was oriented to person, place, and time during each interview.  Memory and intellectual functioning were adequate, and judgment was maintained.  His GAF scores during this period ranged from 55 to 80, indicative of mild to moderate impairment.  While the Board notes that the Veteran's occupational and social functioning were impaired during his period, the Veteran's symptomatology does not meet the criteria for a higher evaluation of 50 percent prior to February 1, 2003.

From February 1, 2003, to June 30, 2003, the Veteran's acquired psychiatric disorder meets the criteria for an evaluation of 50 percent, but no higher.  On February 1, 2003, the Veteran stated that he avoided crowds and interaction with people.  He did not visit anyone and did not receive visitors.  He stated that he was unable to work or assume responsibility.  He noted that he was irritable, aggressive, and would get out of control easily.  The examiner noted that the Veteran had neglected his appearance and personal hygiene, though he was able to manage his personal necessities.  On examination, he was his affect was constricted.  He reported auditory hallucinations, but there were no delusions evident.  There was no suicidal or homicidal ideation.  His mood was anxious, sad, and irritable.  His affect was constricted.  His attention span was slightly diminished, as was his concentration.  A GAF score of 50-60 was assigned, indicative of moderate to serious psychiatric symptomatology.  

As such, the Veteran meets the criteria for a 50 percent rating during this period, as evidence of record demonstrates that his symptoms reflected occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect, impairment of memory, impaired judgment, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  A higher rating is not warranted, however, because obsessional rituals were not noted, nor was intermittently illogical speech, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; or impaired impulse control.  There was no spatial disorientation, nor was suicidal or homicidal ideation reported.

From July 1, 2003 to April 8, 2008, the criteria for an evaluation in excess of 50 percent have not been met.  A 50 percent rating provides for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect, impairment of memory, impaired judgment, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  In August 1, 2003, he noted that he had trouble remembering things.  He noted that he was living with his wife, but that he was mostly isolated from others.  He reported a lack of interest in pleasure, as well as thoughts of death; however, he denied suicidal ideas or plans for most of this period.  

Two instances of suicidal ideation are of record during this time.  Private treatment reports note a period of hospitalization from August 18, 2004 - August 26, 2004.  The October 2004 Supplemental Statement of the Case noted that the Veteran was referred for hospital treatment due to suicidal ideation.  According to the Veteran, his son died in February 2003, and this was the stressor event that provoked this hospital stay.  He completed treatment without complications.  

In July 2005, the Veteran noted past suicidal and homicidal ideation, but he was not suicidal or homicidal at that time.  All other reports from this period noted that the Veteran was neither suicidal nor homicidal.  

During this period, the Veteran was consistently anxious, but there were no diskinetic movements.  His mood was depressed and his affect was restricted.  However, he was always logical, coherent, and relevant.  He was always oriented to place and person, though he had difficulty keeping up with the date and time on one occasion.  He noted hearing voices, mostly at night.  Insight was poor, and judgment was adequate.  He also reported the inability to concentrate.  There was no evidence of inappropriate behavior.  The Veteran was able to maintain basic activities of daily living, and he was able to manage his own funds.  At times, his grooming was poor, but this was not the case throughout this period.  His GAF scores ranged from 45 to 55, indicative of moderate to serious symptomatology and a serious impairment in social, occupational or school functioning.

Save for a one-week period, suicidal ideation was not present.  Obsessional rituals were not noted, nor was intermittently illogical speech, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; or impaired impulse control.  There was no spatial disorientation.  Personal appearance and hygiene was poor at times, but not consistently so.  While the Veteran displayed an inability to establish and maintain effective relationships, the Board finds that his symptoms during this period are more consistent with an evaluation of 50 percent.  As such, a higher rating is not warranted from July 1, 2003 to April 8, 2008.

From April 9, 2008, the Veteran's acquired psychiatric disorder is manifested by total occupational and social impairment consistent with the criteria for the assignment of a 100 percent disability rating.  Included with an April 2008 VA examiner report is a finding that the Veteran suffers from total occupational and social impairment due to his service-connected psychiatric disorder.  While not all the specific symptoms described by the criteria associated with the 100 are manifested by the Veteran, the effect of the symptoms is consistent with the assignment of a 100 percent rating.  The Veteran did report some hallucinations, an intermittent inability to perform activities of daily living, and spells.  His GAF scores ranged from 45 to 58, reflecting serious psychiatric symptomatology.  Therefore, the maximum rating of 100 percent is assigned from April 9, 2008. 

During a hearing before a Decision Review Officer in August 2006, the Veteran reported that his condition was more severe than contemplated by a rating of 50 percent, from July 1, 2003.  He noted that he was in psychiatric treatment, and that he took psychiatric medication.  The Veteran stated that he had not worked in five years, again noting that he retired to take advantage of a retirement "window."  See Transcript, August 25, 2006.

In reaching the above conclusion, the Board has also not overlooked the Veteran's statements in support of his claim, to include his DRO hearing testimony.  In this regard, the Veteran is competent to report on factual matters of which he has first-hand knowledge, e.g., experiencing an increased level of psychiatric symptomatology.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, while the Board may consider the Veteran's subjective statements regarding the severity of the disability, the Board notes that with respect to the Rating Schedule, the criteria set forth therein generally require medical expertise which the Veteran has not been shown to have and these types of findings are not readily observable by a layperson.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  Furthermore, the Board finds the psychiatric findings and opinions provided by VA examiners should be accorded the greater probative weight.  See Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) ("the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches . . . .  As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the [Board as] adjudicators . . .").  

The above determination is based upon consideration of applicable rating provisions.  It should also be noted that there is no showing that the Veteran's disability has reflected so exceptional or unusual a disability picture as to warrant the assignment of any higher evaluation on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2011).  The symptoms of his disability have been accurately reflected by the schedular criteria.  Further, the Board points out that his staged disability ratings encompass a degree of occupational impairment relative to that rating.  For example, the Veteran's 100 percent rating reflects total occupational and social impairment.  Without sufficient evidence reflecting that the Veteran's disability picture is not contemplated by the rating schedule, referral for a determination of whether the Veteran's disability picture requires the assignment of an extraschedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

In light of the foregoing, the Board finds that rating in excess of 30 and 50 percent, respectively, are not warranted prior to July 1, 2003, or from July 1, 2003 to April 8, 2008.   However, from April 9, 2008, an evaluation of 100 percent is warranted for the Veteran's acquired psychiatric disorder.























(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to an evaluation in excess of 30 percent, for an acquired psychiatric disorder, to include major depressive disorder and an anxiety disorder, prior to February 1, 2003, is denied.

Entitlement to an evaluation of 50 percent, but no higher, for an acquired psychiatric disorder, to include major depressive disorder and an anxiety disorder, from February 1, 2003, to June 30, 2003, is granted, subject to the laws and regulations pertaining to the award of monetary benefits.

Entitlement to an evaluation in excess of 50 percent, for an acquired psychiatric disorder, to include major depressive disorder and an anxiety disorder, from July 1, 2003 to April 8, 2008, is denied.

Entitlement to an evaluation of 100 percent for an acquired psychiatric disorder, to include major depressive disorder and an anxiety disorder, from April 9, 2008, to the present is granted, subject to the laws and regulations pertaining to the award of monetary benefits.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


